                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   SOUTHERN DIVISION

HENRY HAMILTON, individually and                   )
on behalf of others similarly situated,            )
                                                   )
                Plaintiff,                         )
        v.                                         )   No. 1:16CV54 RLW
                                                   )
CITY OF HAYTI, MISSOURI, et al.,                   )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the remaining claims for declaratory and injunctive

relief set forth in Count II of Plaintiff Henry Hamilton's Complaint. The Court stated the

background of this case in its Memorandum and Order of March 2, 2017 (ECF No. 42) and its

Memorandum and Order of September 18, 2018 (ECF No. 86). The Court incorporates those

facts by reference as if fully set forth herein.

        On March 2, 201 7, the Court dismissed Counts II and III against Hayti as to the claims

for monetary damages but explicitly left pending Plaintiffs claims for declaratory and injunctive

relief set forth in Counts II and III, as well as any federal § 1983 claims under Count III. On

September 18, 2018, the Court granted summary judgment in favor of Defendant City of Hayti,

Missouri ("Hayti") on Counts I and III. In light of neither party adequately addressing the claim

for injunctive relief left pending after the March 2, 2017 Order, the Court ordered Plaintiff and

Hayti submit separate status reports to the Court regarding Plaintiffs claims for declaratory and

injunctive relief set forth in Count II that remained pending after both Orders (ECF No. 87).

        After fully considering the parties' separate status reports, the Court denies Plaintiffs

remaining claim for injunctive relief as moot. The City has repeatedly asserted it has already
implemented procedures pursuant to amendments to Missouri statutes and Supreme Court of

Missouri Rules pertaining to municipal courts enacted in 2016, which makes Plaintiff's requests

for declaratory and injunctive relief moot. 1 Hempstead Cty. Hunting Club, Inc. v. Sw. Elec.

Power Co., 558 F.3d 763, 767 (8th Cir. 2009) (quoting Comfort Lake Ass'n, Inc. v. Dresel

Contracting, Inc., 138 F.3d 351, 354 (8th Cir. 1998) ("A claim for injunctive relief may become

moot if challenged conduct permanently ceases."); Tawwab v. Metz, 554 F.2d 22, 23-24 (2d Cir.

1977) (holding that requests for declaratory and injunctive relief in a § 1983 case were moot after

subsequent policy changes). Plaintiff has not provided evidence to the contrary.

       Further, even ifthe claims for declaratory and injunctive relief were not moot, the Court

in its discretion declines to exercise supplemental jurisdiction over the requested relief related to

the state law claims. See 28 U.S.C. § 1367(a), (c).

Accordingly,

       IT IS HEREBY ORDERED that Plaintiff's claims for declaratory and injunctive relief

set forth in Count II is DENIED as moot.

Dated this 15th day of October, 2018.


                                                      ~.e~~
                                                      RONiEC   WHITE
                                                      UNITED STATES DISTRICT JUDGE



1
  According to the deposition ofHayti's City Attorney Lawrence Dorroh, the city has already
adopted procedures in compliance with the 2016 amendments to Missouri statutes and Supreme
Court of Missouri Rules (Dorroh Dep. 20: 10-25; 21: 1-3). Plaintiff correctly notes Dorroh did
not specify which statutes and rules he was referencing. Hayti, however, did cite to specific
statutory and rule changes in its Memorandum of Law in Support of Its Motion for Summary
Judgment (ECF No. 58), namely Mo. Rev. Stat. § 479.260 et seq. and Rule 37.04. Plaintiff has
failed to offer evidence refuting Dorroh's testimony asserting the city's current compliance with
state law. Consequently, the evidence before the Court is that Hayti is in compliance with
current Missouri statutory law and Supreme Court of Missouri Rules thereby making Plaintiff's
requests for declaratory and injunctive relief moot.


                                                  2
